                                         Case 4:19-cv-02184-PJH Document 124 Filed 09/29/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      AMY, et al.,
                                                                                       Case No. 19-cv-02184-PJH
                                  8                     Plaintiffs,

                                  9             v.                                     ORDER SETTING BRIEFING
                                                                                       SCHEDULE
                                  10     RANDALL STEVEN CURTIS,
                                                                                       Re: Dkt. No. 117
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Before the court is defendant’s motion for relief from nondispositive pretrial order

                                  15   of magistrate judge. Dkt. 117. On September 8, 2020, Magistrate Judge Illman entered

                                  16   an order resolving three discovery disputes between the parties. Dkt. 94. The court

                                  17   SETS the following briefing schedule on defendant’s motion. Plaintiffs shall file an

                                  18   opposition on or before October 6, 2020 and defendant may file a reply on or before

                                  19   October 13, 2020. Both the opposition and the reply briefs may not exceed 5 pages (not

                                  20   counting declarations and exhibits).

                                  21         IT IS SO ORDERED.

                                  22   Dated: September 29, 2020

                                  23                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  24                                               United States District Judge
                                  25

                                  26

                                  27

                                  28
